DAVIDSON, Judge.
*396The information contains two separate accusations of aggravated assault upon the same person. The first is alleged to have been committed upon the 2nd day of September, 1953, and the other, on the 8th day of September, 1953.
Both counts were submitted to the jury, who acquitted appellant of the first accusation and. found him guilty of the second, fixing his punishment at a fine of $500 and ninety days in jail.
It was the province of the state to prosecute for separate misdemeanors under the same information.
No statement of facts or bills of exception appear.
The judgment is affirmed.
Opinion approved by the court.